DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because many of the hand-written reference numbers are difficult to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 13 shown in Figures 1-2, 4 and 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The disclosure is objected to because of the following informalities:
Brief Summary of the Drawings paragraph [0031] makes reference to Figure 1a when the drawing is labeled as Fig. 1.  Paragraph [0031] should be corrected such that the brief summary description matches how the figure is labeled in the drawings; and
Brief Summary of the Drawings paragraph [0032] makes reference to Figure 2a when the drawing is labeled as Fig. 2.  Paragraph [0032] should be corrected such that the brief summary description matches how the figure is labeled in the drawings.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a feeding device for feeding” in Claim 26, with ¶[0042] of the specification describing the feeding device as having one or more feed units which have two feed rollers between which strip material is fed;
Claim 26, with ¶[0043] of the specification describing the measuring device as comprising a thickness measuring unit for continuously measuring the thickness of the strip along its length;
“a separating device for producing individual raw blanks” in Claim 26, with ¶[0045] of the specification describing the separating device as being selected according to the requirements of the product and giving examples of a cut-to-length shear or a cut-to-length laser beam cutting unit;
“a rotating device for rotating” in Claim 26, with ¶[0048] of the specification describing the rotating device as being designed and configured to meet the requirements of the blanks being rotated and giving the example of a number of suction cups attached to a movable carrier; and
“a processing device which is designed to produce” in Claim 26, with ¶[0049] of the specification describing the processing device as being selected according to the requirements of the product being manufactured and giving the example of a cutting device comprising a fixed lower tool and a movable upper tool positioned in a press.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “feeding the strip material to the separating device” in the next to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim as ‘the separating device’ has not been previously established.  Claim 23 will be interpreted for examination purposes as previously positively reciting a separating device such that the first clause after the preamble of Claim 23 would read “wherein the strip material is fed from a buffer device to a measuring device by a feed device and separated by a separating device.”
Claim 24 recites the limitation "the length measuring unit" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim because it depends directly from Claim 16 which does not contain a length measuring unit limitation.  Claim 24 will be interpreted for examination purposes as depending from Claim 23 since Claim 23 would provide proper antecedent basis for the length measuring unit limitation claimed in Claim 24.
Claim 25 recites the limitation “wherein the separating device comprises” in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim because it depends 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 19-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent No. EP 1 595 615 A1 to Hauger, hereinafter HAUGER.  Citation to HAUGER will be made with respect to the European Patent Office (EPO) Espacenet English translation submitted with the Information Disclosure Statement (IDS) filed in conjunction with this application.
Regarding Claim 16, HAUGER discloses a method of producing a product from flexibly rolled strip material (Title), comprising:
providing a flexibly rolled strip material of a metallic material having a thickness profile with a variable thickness over a length of the strip material (¶[0001] discloses flexibly rolled strip material with periodically changing material thickness in the longitudinal direction of the strip corresponding to individual components to be produced is used in the process.  ¶[0013] discloses reel device 11 in Fig. 1 feeds the strip during the process.);
determining a measured thickness profile of the strip material over the length of the strip material (¶[0013] discloses detection device 14 in Fig. 1 detects the periodic change in thickness of the 
cutting a raw blank from the strip material in the desired cutting position, the raw blank being arranged in a cut-off position after cutting (¶[0013] discloses tape cutter 15 in Fig. 1 cuts individual blanks 16 and 16’ from strip 13);
rotating the raw blank depending on the determined measured thickness profile (¶[0013] discloses blanks 16, 16’ and 16’’ in Fig. 1 are cut based upon the periodic change in thickness detected by detection device 14 and these blanks are then rotated by turning station 17 in Fig. 1) such that the raw blank is positioned with its thickness profile in a defined processing position that is different from the cut-off position (¶[0013] discloses blanks 16 are rotated 90° in turning station 17); and
processing the raw blank in the processing position by a processing device, wherein the raw blank is processed into a product (¶[0013] discloses blanks 16’’, which have been rotated 90° from the original cutting orientation, are fed to press 18 in Fig. 1 where they are processed in tools 21-21’’).
Regarding Claim 17, HAUGER anticipates the method of Claim 16 as explained above.  HAUGER further discloses
wherein the strip material has a first strip region with a first thickness profile and an adjoining second strip region with a second thickness profile over the length, wherein the first thickness profile and the second thickness profile differ from each another in the strip material (¶[0001] discloses the strip has a periodically changing thickness corresponding to the length of the component being produced from the strip where the individual blanks from which the components are produced are 
wherein a first raw blank is separated from the first strip region and a second raw blank is separated from the strip material from the second strip region (¶[0013] and Fig. 1 disclose individual blank 16 is separated from a region of the strip behind the strip region from which blank 16’ was separated from the strip and that detection device 14 controls tape cutter 15 to separate the blanks according to the periodic change in strip thickness), and
wherein the first raw blank and the second raw blank are rotated such that the first thickness profile and the second thickness profile are equally arranged in the processing position (¶[0013] and Fig. 1 disclose the blanks (16’’ after rotation) are fed to press 18 for further processing where the thickness of the strip corresponding to the component being produced is arranged in a feed direction A’).
Regarding Claim 19, HAUGER anticipates the method of Claim 16 as explained above.  HAUGER further discloses wherein the raw blank is rotated by 80° to 100°, starting from the cut-off position (¶[0013] and Fig. 1 disclose blank 16 is rotated by 90°.
Regarding Claim 20, HAUGER anticipates the method of Claim 16 as explained above.  HAUGER further discloses wherein the processing device comprises a punching tool (¶[0013] discloses tool set 21’’ as a trimming tool).
Regarding Claim 22, HAUGER anticipates the method of Claim 16 as explained above.  HAUGER further discloses wherein the raw blank is cut off with a length that is greater than the width of the strip material (¶[0013] and Fig. 1 disclose the length L of blank 16’ is greater than width B of the strip material.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over HAUGER in view of U.S. Patent No. 2,937,553 to Sherman, hereinafter SHERMAN.
Regarding Claim 18, HAUGER anticipates the method of Claim 16 as explained above, and further discloses rotating each blank (from 16’ to 16’’ in Fig. 1) depending on the measured thickness profile in that each blank is only rotated after they have been cut from the strip (13 to 16 in Fig. 1), the cutting of which is dependent upon the measured thickness profile measured by the detection device (14 in Fig. 1).  Fig. 1 of HAUGER discloses rotating the blank only in one direction (clockwise).  However, HAUGER does not disclose the method wherein the blanks are rotated in opposite directions.
SHERMAN teaches a method and apparatus for cutting blanks and rotating alternate pieces into feeding alignment (Title) where a shear (1 in Fig. 1; col. 1, lines 58-60) diagonally cuts metal sheets (2 in Fig. 1; col. 1, line 59) into blanks (3 and 4 in Fig. 1; col. 1, line 60) and a rotator (8 in Fig. 1; col. 1, line63) 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use the method of rotating every other blank based upon a characteristic of the blank which is transverse to the direction of travel of the blank as taught by SHERMAN in the method disclosed by HAUGER to rotate every other blank 180° after every blank is rotated 90° such that blanks are oriented in the same relative direction for further processing as SHERMAN teaches at col. 1, lines 15-20.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over HAUGER in view of U.S. Patent No. 5,875,672 to Fourie et al., hereinafter FOURIE.
Regarding Claim 21, HAUGER anticipates Claim 16 as explained above, but does not give an example of a particular product which is producible by the method disclosed and is therefore silent regarding a specific length dimension of blanks produced.
FOURIE teaches a process similar to that of HAUGER in that FOURIE similarly processes strip material of varying thickness in the longitudinal direction of the strip using a thickness measuring device to control cutting of the strip into discrete pieces for processing into metal parts (see for example col. 4, lines 8-17).  FOURIE’s method and apparatus is taught in the context of a particular part in the form of a support beam for a windscreen wiper blade assembly (Title and Abstract), with the strip being cut into 450mm lengths (col. 5, lines 1-14).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to cut the length of the blanks produced in HAUGER’s method to a length commensurate with the length of the product being produced such as is taught by FOURIE.  FOURIE .
Claims 23-26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over HAUGER in view of Chinese Patent Document No. CN104551538B of Wu et al., hereinafter WU.  Citation to WU will be made with respect to the EPO Espacenet English translation submitted with the IDS filed in conjunction with this application.
Regarding Claim 23, HAUGER anticipates the method of Claim 16 as explained above, and further discloses:
wherein the strip material (13 in Fig. 1) is fed from a buffer device (¶[0011] discloses a loop pit for decoupling the speed of the strip) to a measuring device (14 in Fig. 1; ¶[0011] discloses the measuring device is located at the outlet of the loop pit) by a feeding device (¶[0011] discloses the coil being unwound in the reel device (11 in Fig. 1) by means of an anti-coil roller);
wherein determining the measured thickness profile comprises continuously measuring the thickness of the strip material by a thickness measuring unit which is upstream in the feed direction from where the strip material is fed.  (¶[0013] of HAUGER discloses detection device 14 detects the sequence of periods of the change in thickness of the metal strip.  Detecting the sequence of the periods would require continuous measuring to detect multiple periods.);
calculating a feed length for the raw blank to be separated from the strip material on the basis of the determined measured thickness profile and comparing with a respective desired thickness profile of the raw blank (¶[0010] discloses the blanks are not separated according to a fixed length setting, but rather on the basis of a detection of the individual strip periods.  This “detection of the individual strip periods” is detection device 14 measuring the periodic change in material thickness corresponding to the individual components material thickness which are to be cut from the continuous strip.  Further, this ‘detection’ would necessarily involve a comparison of a ‘detected’ value with a predetermined 
feeding the strip material to the separating device by the feeding device on the basis of the calculated feed length (feeding and separating of the strip material is disclosed as being dependent upon detection device 14 detecting the component thickness periods within the continuous strip.  Thus, strip is fed based upon the detection device detecting the individual component thickness periods within the strip which governs when detection device 14 actuates tape cutter 15 to cut the strip into individual blanks containing a single period of material thickness corresponding to the thickness of an individual component.)
HAUGER does not expressly disclose the ‘determining the measured thickness profile’ also comprises continuously measuring the length of the strip material by a length measuring unit as Claim 23 claims.
WU discloses high-precision cut-to-length shearing of variable thickness strip material.  See ¶[0001] Abstract.  ¶[0098] describes the device shown in Fig. 2 includes pinch roller 8, adjacent thickness gauge 7, and pinch roller 6, adjacent shear 5, are equipped with high-speed pulse encoders to track the feeding position of the strip.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate length measurement devices such as high-speed pulse encoders as taught by WU into the method disclosed by HAUGER to provide a second means of tracking the period of the change in thickness of the material indicating location of components to be cut from the strip to improve accuracy of the cutting operation as taught by WU in ¶[0001] Abstract.
Regarding Claim 24, the prior art reference combination of HAUGER in view of WU renders Claim 23 unpatentable as explained above.  (Claim 24 is being interpreted as depending from Claim 23 for examination purposes as explained in the 35 U.S.C. §112(b) rejection of Claim 24 above.)  ¶[0098] of 
Regarding Claim 25, the prior art reference combination of HAUGER in view of WU renders Claim 23 unpatentable as explained above.  (Claim 25 is being interpreted as depending from Claim 23 for examination purposes as explained in the 35 U.S.C. §112(b) rejection of Claim 25 above.)  ¶[0098] of WU describes the separating device shown in Fig. 2 has a first feed unit (8 in Fig. 2) and a second feed unit (6 in Fig. 2) for feeding the strip material,
wherein a fixed first distance is set between the thickness measuring unit and the first feed unit (¶[0098] describes first feed unit (8 in Fig. 2) uses a high-speed pulse encoder to send control signals to computer controller 2 in order to track the linear position of the strip material.  The position of the high-speed pulse encoder and the thickness measuring device (7 in Fig. 2) would have to be stationary in order for the high-speed pulse encoder to do such linear tracking, thus establishing a fixed distance between them.); and
wherein a fixed second distance is set between the thickness measuring unit and the separating device (Linear tracking of the periodic longitudinal profile is based upon control signals generated by the high-speed pulse encoders and the X-ray thickness measuring unit.  Position of the encoders and 
wherein at least one of the first distance and the second distance are measured with an accuracy of up to +/- 0.2 millimeters (¶[0104] states the total error of the cycle length is <+/-1 millimeter which would require the first and second distance to have the same such accuracy, and <+/- 1 millimeter is within the range of ‘up to +/- 0.2 millimeters’.).
Regarding Claim 26, HAUGER discloses an apparatus for producing a product from flexibly rolled metallic strip material (Fig. 1; ¶[0013]), comprising:
a feeding device (¶[0013] describes Fig. 1 as showing coil 12 being unwound from reel device 11 by a feeding device which isn’t shown) for feeding flexibly rolled metallic strip material, which has a thickness profile with different sheet thicknesses along a length of the strip material (¶[0001] discloses the strip that is processed in the disclosed apparatus has a thickness profile which varies in the longitudinal direction), wherein successive regions of the flexibly rolled strip material correspond to a respective desired thickness profile of a shaped blank to be produced therefrom (¶[0001] discloses the thickness profile changes periodically corresponding to the blank portions from which the component produced by the apparatus is made);
a measuring device (14 in Fig. 1; ¶[0013]) for determining the thickness of the strip material over the length of the strip material;
a separating device (15 in Fig. 1; ¶[0013]) for producing individual raw blanks from the flexibly rolled strip material;
a rotating device (17 in Fig. 1; ¶[0013]) for rotating a separated raw blank into a desired processing position (Fig. 1 shows turning station 17 rotating blank 16’’ so as to be fed in the orientation presses 18 and/or 19 require),; and

HAUGER does not disclose the separating device is located at a distance from a thickness measuring unit of the measuring device which corresponds to at least twice the length of a raw blank to be separated as the ‘separating device’ clause of Claim 26 claims.  However, it is noted Claim 26 does not establish the length of a raw blank which may be separated by the apparatus.  Therefore, virtually any distance between the length measuring device and the thickness measuring device would satisfy this limitation.  Although, Fig. 1 of HAUGER very diagrammatically shows detecting device 14 adjacent shear 15 at the same point in the traveling direction of the strip, and therefore shows no distance between them.
WU teaches a metal strip shearing system similar to the metal shearing system of HAUGER.  WU shows its shear (5 in Fig. 2) is located at a distance from thickness gauge 7 with pinch roller 6 positioned between the two, with ¶[0102] stating the thickness gauge is 2,500 millimeters from the cutting line.  This teaches a metal strip shearing system such as the one HAUGER discloses may locate the thickness measuring unit at a distance from the cutting position and still operate.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to locate the detection device 14 of HAUGER at a distance from the tape cutter 15 in the same way WU locates shear 5 at a distance from thickness gauge 7.  Being as minimum and/or maximum lengths for a raw blank is not specified, the distance of 2,500 millimeters specified in WU would meet this limitation if the raw blank length is chosen to be 1,250 millimeters in length or less.
HAUGER does not expressly disclose the rotating device is controllable by an electronic control unit in order to rotate a separated raw blank into the desired processing position depending on the determined measured thickness profile of the raw blank, as the ‘rotating device’ clause of Claim 26 claims.  HAUGER does not go into details regarding a control system which would be necessary to 
WU teaches using a computer control system (2 in Fig. 2; ¶[0098] and ¶[0099]) to send control signals to the various parts of the shearing system during operation.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention that, although HAUGER does not expressly disclose a control system for operating the shearing apparatus, a control system such as the one expressly taught by WU would be necessary to control operation of the shearing apparatus disclosed by HAUGER, and this control system would include control of turning station 17 of HAUGER.  Rotation of blank 16’’ in HAUGER by turning station 17 only takes place after tape cutter 15 cuts blank 16 from strip 13, and tape cutter 15 is controlled by detection device 14 which measures the thickness of the strip.  Therefore, turning station 17 is controlled “depending on the determined measured thickness profile of the raw blank” as the ‘rotation device’ clause of Claim 26 specifies.
Regarding Claim 28, the prior art reference combination of HAUGER in view of WU renders the apparatus of Claim 26 unpatentable as explained above.  HAUGER further discloses wherein the processing device (18 and/or 19 in Fig. 1) has at least one cutting tool which cuts a shape-cut blank out of the blank (¶[0013] discloses transfer press 19 in Fig. 1 has a plurality of tool sets 21, 21’ and 21’’ with one of them trimming the blank into a workpiece).
Regarding Claim 30
WU also further discloses a decoiler (12 in Fig. 2; ¶[0098]) for unwinding the flexibly rolled strip material and a straightening unit (10 in Fig. 2; ¶[0098]) for straightening the flexibly rolled strip material, which are arranged upstream the buffer device (10 is upstream from 9 in Fig. 2), wherein the first feed unit and the second feed unit for the separating device are controlled independently of a feed of the decoiler and the straightening unit (Fig. 2 shows computer control system 2 directly controlling pinch roller 8, pinch roller 6, straightening unit 10 and decoiler 12.  ¶[0098] describes the encoder in pinch roller 8 and thickness gauge 7 re-identifying the periodic longitudinal profile after the strip leaves pit 9 so that it may be accurately delivered to shear 5.  The “re-identification” ¶[0098] describes teaches pinch rollers 8 and 6 are separately controlled in order to re-identify the periodic longitudinal profile after it comes out of the pit which separates them from the straightening unit and the decoiler.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over HAUGER in view of WU and further in view of SHERMAN.
Regarding Claim 27, the prior art reference combination of HAUGER in view of WU renders the apparatus of Claim 26 unpatentable as explained above.  Neither HAUGER nor WU disclose the limitation of Claim 27, namely: wherein the electrical control unit is configured to determine a first rotational movement from a first strip region with a first thickness profile, and to determine a second rotational movement, which differs from the first rotational movement, from a second strip region with a second thickness profile.
SHERMAN teaches a method and apparatus for cutting blanks and rotating alternate pieces into feeding alignment (Title) where a shear (1 in Fig. 1; col. 1, lines 58-60) diagonally cuts metal sheets (2 in Fig. 1; col. 1, line 59) into blanks (3 and 4 in Fig. 1; col. 1, line 60) and a rotator (8 in Fig. 1; col. 1, line63) rotates every other one of the blanks (blank 4 is rotated 180°) so that the blanks are all oriented in the same relative direction for further processing.  This teaches selectively rotating every other blank based 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add the rotator as taught by SHERMAN to the shearing apparatus of HAUGER where 90° rotation of the sheared blank would cause the resulting rotated blank to be out of orientation to the processing stations located further downstream from the shearing and rotation apparatus, such as in instances where a characteristic of the rotated blank in the direction transverse to the direction of travel of the rotated blank makes orientation in the transverse direction critical.  SHERMAN teaches rotating every other blank 180° so that all of the sheared blanks are oriented in the same direction with respect to a characteristic of the rotated blank that is transverse to the direction of travel of the blank.  The diagonal edge is the transverse characteristic in SHERMAN.  The change in profile thickness is the transverse characteristic in HAUGER.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over HAUGER in view of WU and further in view of U.S. Patent No. 6,622,540 to Jones et al. hereinafter JONES.
Regarding Claim 29, the prior art reference combination of HAUGER in view of WU renders the apparatus of Claim 26 unpatentable as explained above.  And, HAUGER further discloses a buffer device for temporarily buffering the flexibly rolled strip material (¶[0011] discloses the rolled material is passed through a loop pit after passing through a straightening unit to decouple the speed of the material being fed from the reel device).  However, HAUGER does not disclose the rest of the limitations of Claim 29.
WU teaches a shearing apparatus (Fig. 2; ¶[0098]) which has
a buffer device (pit 9 in Fig. 2; ¶[0098]) for temporarily buffering the flexibly rolled strip material;
a first feed unit (8 in Fig. 2; ¶[0098]), which is arranged downstream the buffer device in the feed direction of the strip material (8 is downstream 9 in Fig. 2);

a thickness measuring unit (7 in Fig. 2; ¶[0098]) for continuously measuring the thickness of the strip material along the length; and
a second feed unit (6 in Fig. 2; ¶[0098]), which is arranged downstream the first feed unit and upstream the separating device (6 is downstream 8 and upstream 5 in Fig. 2);
wherein the first feed unit and the second feed unit are designed to move the strip material from the buffer device to the separating device in dependence on the thickness measurement and the length measurement (¶[0098] describes pinch rollers 8 and 6 moving the strip material from pit 9 to shear 5 and the high-speed pulse encoder in pinch roller 8 and thickness gauge 7 are used to re-identify the periodic longitudinal profile of the strip after the strip comes out of pit 9.).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the details of WU’s strip shearing apparatus as outlined above with HAUGER’s strip shearing apparatus to arrive at a strip shearing apparatus as claimed in Claim 27.  The WU reference provides more detail regarding the apparatus feeding the strip material to the shearing device, whereas the HAUGER reference provides more detail regarding apparatus processing the severed strip material after the strip is cut into individual blanks.  Adding the turning station and processing presses HAUGER discloses (17, 18 and/or 19 in Fig. 1 of HAUGER) to the end of WU’s conveying platform (3 in Fig. 2; ¶[0098]) would provide the overall apparatus claimed in Claim 27.  Each of HAUGER and WU merely emphasize a different part of a strip shearing process, with the combined teaching of the two rendering Claim 27 obvious to one skilled in the art.
Neither HAUGER nor WU disclose wherein the thickness measuring unit is arranged between the buffer device and the first feed unit in the feed direction of the strip material, as the ‘thickness measuring unit’ clause of Claim 27 specifies.
JONES teaches an apparatus for manufacturing a discrete product from a metal strip which varies in thickness in the longitudinal direction (40 in Fig. 2; col. 5, lines 20-52).  Col. 6, line 45 through Col. 7, line 17 teaches using a thickness measuring device and an incremental shaft encoder to track the position of the strip as it passes through the apparatus.  Col. 8, lines 25-46 that these, as well as other types of sensors can be placed throughout the overall manufacturing process to improve control over the process.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to place a thickness measuring device between pit 9 and first feed unit 8 of WU in addition to the other measuring devices specifically taught by WU, such as JONES teaches placing measuring devices throughout the manufacturing line, in order to provide better control over the overall process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. US 2015/0217359 A1 by Segura Golorons et al. discloses a stacking line system and method for stacking blanks outputted from a blanking shear or press;
U.S. Patent No. 4,361,062 to Reiff discloses a plate feeding apparatus which can rotate a plate through 360°; and
U.S. Patent No. 4,457,419 to Ogami et al. discloses a conveying and positioning apparatus for sheet material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek Pressley whose telephone number is 313-446-6658. The examiner can normally be reached Monday - Friday (8:00 AM - 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.D.P./
Examiner, Art Unit 3725

/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725